                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                        Case No. 10-cr-00823 EJD
                                                        Plaintiff,
                                   9                                                        ORDER DENYING DEFENDANT’S
                                                 v.                                         MOTION TO REDUCE SENTENCE
                                  10
                                         GUSTAVO COLIN LOPEZ,                               Docket No. 157
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On March 1, 2012, Defendant Gustavo Colin Lopez (“Defendant”) entered an open guilty

                                  14   plea to one count of conspiracy to possess with intent to distribute and to distribute

                                  15   methamphetamine in violation of 21 U.S.C. § 846. Dkt. No. 82. Defendant was thereafter

                                  16   sentenced to a custodial term of 180 months and five years of supervised release. Dkt. No. 126.

                                  17   Judgment was entered on April 4, 2013. Dkt. No. 127.

                                  18          In August of 2016, Defendant filed a motion for a reduction of sentence pursuant to 18

                                  19   U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10 based on Amendment 782. Dkt. No. 152. The

                                  20   government filed a response. Dkt. No. 155. On June 21, 2017, the court denied Defendant’s

                                  21   motion. Dkt. No. 156. The court reasoned that Defendant was ineligible for a sentence reduction

                                  22   because he was sentenced to a term that was less than the amended Guideline range.

                                  23          Presently before the court is Defendant’s second motion for a reduction of sentence

                                  24   pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10. Defendant’s motion raises no new

                                  25   arguments regarding Amendment 782 that affect the court’s decision to deny Defendant’s original

                                  26   motion for a reduction of sentence. Defendant argues in the alternative that the court should

                                  27   dismiss the indictment altogether because his constitutional rights were violated. Defendant’s

                                  28   Case No.: 10-cr-823 EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
                                                                       1
                                   1   motion, however, fails to set forth sufficient facts and legal authority to establish a deprivation of

                                   2   constitutional rights.

                                   3           Defendant’s second motion for a reduction of his sentence is accordingly DENIED.

                                   4           IT IS SO ORDERED.

                                   5   Dated: April 16, 2019

                                   6                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 10-cr-823 EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
                                                                       2
